
	
		IV
		House Calendar No. 95
		111th CONGRESS
		1st Session
		H. RES. 602
		[Report No.
		  111–221]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 26, 2009
			Mr. Rogers of
			 Michigan submitted the following resolution; which was referred to
			 the
			 Committee on Armed
			 Services
		
		
			July 23, 2009
			Reported with an amendment, referred to the House
			 Calendar, and ordered to be printed
			Strike out all after the resolving clause and
			 insert the part printed in italic
		
		RESOLUTION
		Requesting that the President and directing
		  that the Secretary of Defense transmit to the House of Representatives all
		  information in their possession relating to specific communications regarding
		  detainees and foreign persons suspected of terrorism.
	
	
		That the House of Representatives
			 requests the President, and directs the Secretary of Defense, to transmit to
			 the House of Representatives, not later than 14 days after the date of the
			 adoption of this resolution, copies of any portions of all documents, records,
			 and communications in the possession of the Secretary of Defense, or any
			 officer or employee of the Department of Defense, that were created on or after
			 January 1, 2005, and that refer or relate to how notifying foreign persons
			 captured in Afghanistan who are suspected of terrorism and detainees in the
			 custody of the Department of Defense in Afghanistan of rights under Miranda v.
			 Arizona, 384 U.S. 436 (1966) may affect—
			(1)the rules of
			 engagement of the Armed Forces deployed in support of Operation Enduring
			 Freedom;
			(2)post-capture
			 interrogations and intelligence-gathering activities conducted as part of
			 Operation Enduring Freedom;
			(3)the overall
			 counterinsurgency strategy and objectives of the United States for Operation
			 Enduring Freedom;
			(4)United States
			 military operations and objectives in Afghanistan; and
			(5)potential risks to
			 members of the Armed Forces operating in Afghanistan.
			
	
		That the House of Representatives requests
			 the President, and directs the Secretary of Defense, to transmit to the House
			 of Representatives, not later than the later of the date that is 90 days after
			 the date of the adoption of this Resolution or December 31, 2009, a report on
			 how the reading of rights under Miranda v.
			 Arizona (384 U.S. 436 (1966)) to individuals detained by the
			 United States in Afghanistan may affect—
			(1)the rules of engagement
			 of the Armed Forces deployed in support of Operation Enduring Freedom;
			(2)post-capture
			 interrogations and intelligence-gathering activities conducted as part of
			 Operation Enduring Freedom;
			(3)the overall
			 counterinsurgency strategy and objectives of the United States for Operation
			 Enduring Freedom;
			(4)United States military
			 operations and objectives in Afghanistan; and
			(5)potential risks to
			 members of the Armed Forces operating in Afghanistan.
			
	
		July 23, 2009
		Reported with an amendment, referred to the House Calendar,
		  and ordered to be printed
	
